DETAILED ACTION
Claims 1, 4, 6-14 and 16  are pending as amended on 21 October 2022, claims 17, 18, 20-22 and 26  are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments  have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment does not distinguish from Drake.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that Drake indiscriminately discloses a vast number of compositions and numerous optional components.  The examiner disagrees. Drake expressly discloses a composition comprises an amount of an antiwar agent and a dispersant ([0020]-[0022]), and specifically claims such a composition comprising a combination of a dispersant and an antiwear agent (claims 1, 12 and 15). Thus Drake’s disclosure is not incomprehensible. 
Applicant argues that Drake indiscriminately discloses a long list of species of the dispersant or antiwear agent, however, Drakes clearly names a particular dispersant as including  the reaction product of polyisobutylene succinic anhydride with pentaerythritol ([0130]), which meets the claimed polyalkylene ester; and a particular preferred antiwear agent as  organic phosphate exemplified  as mono/di octylphosphate,  mono/di (2-ethylhexyl) phosphate and the like ([0146]).  A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). 
 	Applicant argues that Drake teaches primarily trialkyl phosphate, however,  MPEP 2123 II [R-08.2012] states: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” . In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 19717}. "A known or obvious composition does not became patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.4d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). 
   Applicant argues that Drake fails to teach “an anti-fouling effective amount “ as amended.  The examiner disagrees.  Drake teaches that the dispersant or the antiwear agent  is present in an amount of about 0.001 wt% to 2 wt.% of the total composition ([0020]-[0022]), thus the phosphate ester antiwear agent  or the  polyisobutylene succinic anhydride ester  dispersant  is present in about 0.04 wt.% to about 99.9 wt.%  based on the total weight of the dispersant and the antiwear agent, calculated by the examiner (i.e., 0.001/(2+0.001) to 2/(2+0.001)),  which encompasses the claimed amount of phosphate ester or polyalkylene ester, respectively, and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.  Drake teaches the same composition in the same amount  thus  capable of effectively  performing the intended anti-fouling use.
As such the rejection over Drake stands and reiterated below. 

Claim Rejections - 35 USC § 103
Claims 1, 4,  6-14  and 16 stand  rejected under 35 U.S.C.  rejected under 35 U.S.C. 103 as being unpatentable over Drake.
Drake teaches a composition comprises an amount of an antiwar agent and a dispersant ([0020]-[0022]),  wherein the dispersant includes the reaction product of polyisobutylene succinic anhydride with pentaerythritol ([0130]), which meets the claimed polyalkylene ester. 
 Drake teaches that  the  antiwear agent includes organic phosphate exemplified  as mono/di octylphosphate,  mono/di (2-ethylhexyl) phosphate and the like ([0146]), which meets the claimed phosphate esters,  respectively. 
Drake does not expressly discloses a mixture of mono and dioctyl phosphate, or a mixture of mono and di (2-ethylhexyl) phosphate, however, at the time of the invention it would have been obvious to a person of ordinary skill in the art to combine mono and dioctyl phosphate, or mono and di (2-ethylhexyl) phosphate, since it has been held that it is prima facie obviousness to combine two components each of which is taught by the prior art to be useful for the same purpose, in the instant case, an antiwear agent, in order to form a third composition to be used for the same purpose. See MPEP 2144.06(I), In re Kerkhoven, 626 F2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), In re Crockett, 279 F2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd Pat App & Inter 1992).
Drake further teaches that the dispersant or the antiwear agent  is present in an amount of about 0.001 wt% to 2 wt.% of the total composition ([0020]-[0022]), thus the phosphate ester antiwear agent  or the  polyisobutylene succinic anhydride ester  dispersant  is present in about 0.04 wt.% to about 99.9 wt.% of the total weight of the dispersant and the antiwear agent, calculated by the examiner (i.e., 0.001/(2+0.001) to 2/(2+0.001)),  which encompasses the claimed amount of phosphate ester or polyalkylene ester, respectively.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the polyisobutylene succinic anhydride ester  and the phosphate ester at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
The recitation “for inhibiting fouling ” is interpreted as an intended use  since there is no apparent structural difference required by the composition other than that recited in the body of the claim.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (see MPEP2111.02, II).   Drake teaches the same composition with the same components in the same amount  thus  capable of effectively performing the intended anti-fouling use.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766